Order entered July 1, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00404-CV

         STEVEN HOYT, INDIVIDUALLY, AND AS NEXT OF FRIEND OF
                  MINOR CHILDREN, T.H. AND J.H., AND
   AS SOLE ADMINISTRATOR OF THE ESTATE OF KRISTINE HOYT, Appellants

                                                V.

            DAVID D. KIM, M.D. AND JUAN LUIS ZAMORA, M.D., Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-01507-C

                                            ORDER
       Before the Court is appellants’ June 30, 2016 Motion for Leave to Substitute Brief.

Appellants ask that the brief they tendered on June 30, 2016 be substituted for the brief they filed

on June 27, 2016 or, alternatively, that they be allowed to file an amended brief. We GRANT

appellants’ motion to the extent that appellants shall file an amended brief by JULY 8, 2016.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE